Exhibit 10.1





NOTE PURCHASE AGREEMENT








Dated as of January 9, 2009








by and among








URIGEN PHARMACEUTICALS, INC.




and






THE PURCHASERS LISTED ON EXHIBIT A



 
1

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 
 
NOTE PURCHASE AGREEMENT1

 
 
ARTICLE I PURCHASE AND SALE OF NOTES 1

 
Section 1.1
Purchase and Sale of Notes.
1
  Section 1.2 Purchase Price and Closing.
1
  Section 1.3 Conversion Shares.
2
  Section 1.4 Certain Adjustments.
2

 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES 2

 
Section 2.1
Representations and Warranties of the Company.
2
  Section 2.2 Representations and Warranties of the Purchasers.
13

 
 
ARTICLE III COVENANTS 15

 
Section 3.1
Securities Compliance.
15
  Section 3.2 Registration and Listing.
15
  Section 3.3 Inspection Rights
15
  Section 3.4 Compliance with Laws.
16
  Section 3.5 Keeping of Records and Books of Account.
16
  Section 3.6 Reporting Requirements.
16
  Section 3.7
Other Agreements
16
  Section 3.8 Use of Proceeds
17
  Section 3.9 Reporting Status.
17
  Section 3.10 Disclosure of Transaction.
17
  Section 3.11 Disclosure of Material Information.
17
  Section 3.12 Pledge of Securities.
18
  Section 3.13 Amendments
18
  Section 3.14 Distributions.
18
  Section 3.15 Reservation of Shares.
18
  Section 3.16 Transfer Agent Instructions.
18
  Section 3.17 Opinions.
19
  Section 3.18 Acquisition of Assets.
19
  Section 3.19 Subsequent Financings.
19
  Section 3.20 Variable Rate Securities.
21
  Section 3.21 Registration Rights
21

 
 
ARTICLE IV CONDITIONS 22

 
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities
22
  Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.
23

 
 
ARTICLE V CERTIFICATE LEGEND 25

 
Section 5.1
Legend
23

 
 
ARTICLE VI INDEMNIFICATION 25

 
Section 6.1
General Indemnity.
25
  Section 6.2 Indemnification Procedure.
25

 
 
ARTICLE VII MISCELLANEOUS 27

 
Section 3.1
Fees and Expenses.
27
  Section 3.2
Specific Performance; Consent to Jurisdiction; Venue.
27
  Section 3.3
Entire Agreement; Amendment.
27
  Section 3.4
Notices.
28
  Section 3.5
Waivers.
29
  Section 3.6
Headings.
29
  Section 3.7
Successors and Assigns.
29
  Section 3.8
No Third Party Beneficiaries.
29
  Section 3.9
Governing Law.
29
  Section 3.10
Survival.
30
  Section 3.11
Counterparts.
30
  Section 3.12
Publicity.
30
  Section 3.13 Severability.
30
  Section 3.14 Further Assurances.
30
  Section 3.15 Collateral Agent.
30
  Section 3.16 Representation of Lead Purchaser.
33

 
2

--------------------------------------------------------------------------------



NOTE PURCHASE AGREEMENT


This NOTE PURCHASE AGREEMENT dated as of January 9, 2009 (this “Agreement”) by
and among Urigen Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and each of the purchasers of the senior secured convertible promissory notes of
the Company whose names are set forth on Exhibit A attached hereto (each a
“Purchaser” and collectively, the “Purchasers”).


The parties hereto agree as follows:
 
ARTICLE I
 
 
PURCHASE AND SALE OF NOTES
 
Section 1.1 Purchase and Sale of Notes.
 
Upon the following terms and conditions, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, (i) 10% senior
secured convertible promissory notes in the aggregate principal amount of up to
$257,000, convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), in substantially the form attached hereto
as Exhibit B (the “Notes”).  The Company and the Purchasers are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.


Section 1.2 Purchase Price and Closing.
 
Subject to the terms and conditions hereof, the Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the Notes for an
aggregate cash purchase price of up to $257,000 (the “Purchase Price”).  The
closing under this Agreement (the “Closing”) shall take place on or before
January 9, 2009 (the “Closing Date”).  The closing of the purchase and sale of
the Notes to be acquired by the Purchasers from the Company under this Agreement
shall take place at the offices of Platinum-Montaur Life Sciences, LLC (the
“Lead Purchaser”), 152 West 57th Street, 54th Floor, New York, 10:00 a.m. New
York time; provided, that all of the conditions set forth in Article IV hereof
and applicable to the Closing shall have been fulfilled or waived in accordance
herewith.  Subject to the terms and conditions of this Agreement, at the Closing
the Company shall deliver or cause to be delivered to each Purchaser Notes for
the principal amount set forth opposite the name of such Purchaser on Exhibit A
hereto.  At the Closing, each Purchaser shall deliver its Purchase Price by wire
transfer of immediately available funds to the Company.
 
3

--------------------------------------------------------------------------------




Section 1.3 Conversion Shares.  


The Company has authorized and has reserved and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Common Stock
equal to one hundred twenty percent (120%) of the aggregate number of shares of
Common Stock to effect the conversion of the Notes.  Any shares of Common Stock
issuable upon conversion of the Notes are herein referred to as the “Conversion
Shares”.  The Notes and the Conversion Shares are sometimes collectively
referred to herein as the “Securities”.


Section 1.4 Certain Adjustments.
 
The Company acknowledges that the issuance of the Notes will cause adjustments
to the Conversion Price of the Series B Convertible Preferred Stock, par value
$.001 per share, of the Company (the “Preferred Stock”) issued to the Lead
Purchaser pursuant to the terms of the Preferred Stock, so that the conversion
price therein shall be reduced to $.10 per share, subject to further adjustment
as set forth therein.  The Lead Purchaser has agreed to waive, in part, the
adjustments to the Series A Warrant to Purchase Common Stock that the Company
issued to the Lead Purchaser on August 1, 2007 (the “Series A Warrant”) that
would otherwise be triggered by the sale of the Notes hereunder, so that the
“Warrant Price” set forth in the Series A Warrant shall be reduced to $.125,
subject to further adjustment as set forth therein.  Further, the Lead Purchaser
hereby agrees that, so long as no Event of Default has occurred and is
continuing under the Notes, any adjustment to the Warrant Price of the Series A
Warrant that would otherwise be triggered by the issuance of any Permitted
Subordinated Indebtedness (as defined in the Note) is hereby waived
prospectively.
 
ARTICLE II
 
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Purchasers, as of the date
hereof and the Closing Date (except as set forth on the Schedule of Exceptions
attached hereto with each numbered Schedule corresponding to the section number
herein), as follows:


(a) Organization, Good Standing and Power.  Each of the Company and each
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted.  The Company does not have any direct or
indirect Subsidiaries (as defined in Section 2.1(g)) or own securities of any
kind in any other entity except as set forth on Schedule 2.1(g) hereto.  The
Company and each such Subsidiary (as defined in Section 2.1(g)) is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect.  For the purposes of this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
Subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement or any of the Transaction
Documents in any material respect.
 
4

--------------------------------------------------------------------------------




(b) Authorization; Enforcement.  The Company and each Subsidiary has the
requisite corporate power and authority to enter into and perform this
Agreement, the Notes, the Security Agreement by and among the Company and its
wholly owned subsidiaries, on the one hand, and the Agent (as defined in the
Security Agreement), on the other hand, dated as of the date hereof,
substantially in the form of Exhibit C attached hereto (the “Security
Agreement”), the Patent, Trademark and Copyright Security Agreement by and among
the Company and its wholly owned subsidiaries, on the one hand, and the Agent
(as defined in the IP Security Agreement), on the other hand, dated as of the
date hereof, substantially in the form of Exhibit D attached hereto (the “IP
Security Agreement”), the Guarantee to be delivered by each of the Subsidiaries,
dated as of the date hereof, substantially in the form of Exhibit E attached
hereto (the “Guarantee”), the Officer’s Certificate to be delivered by Urigen
Pharmaceuticals, Inc., dated as of the Closing Date, substantially in the form
of Exhibit F attached hereto (the “Officer’s Certificate”) and the Irrevocable
Transfer Agent Instructions (as defined in Section 3.16 hereof) (collectively,
the “Transaction Documents”) and to issue and sell the Securities in accordance
with the terms hereof.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, its Board of Directors or
stockholders is required.  When executed and delivered by the Company and the
Subsidiaries, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company and the Subsidiaries party thereto enforceable
against the Company and the Subsidiaries party thereto in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.


(c) Capitalization.  The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the Closing Date is set forth on
Schedule 2.1(c) hereto.  All of the outstanding shares of the Common Stock and
any other outstanding security of the Company have been duly and validly
authorized.  Except as set forth in this Agreement or as set forth on Schedule
2.1(c) hereto, no shares of Common Stock or any other security of the Company
are entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
except as set forth in this Agreement and as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company.  Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company
is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities.  Except as set forth on Schedule 2.1(c), the Company
is not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company.
 
5

--------------------------------------------------------------------------------




(d) Issuance of Securities.  The Notes to be issued at the Closing have been
duly authorized by all necessary corporate action and, when paid for or issued
in accordance with the terms hereof, the Notes shall be validly issued and
outstanding, free and clear of all liens, encumbrances and rights of refusal of
any kind.  When the Conversion Shares are issued and paid for in accordance with
the terms of this Agreement and as set forth in the Notes, such shares will be
duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and nonassessable, free and clear of all liens,
encumbrances and rights of refusal of any kind and the holders shall be entitled
to all rights accorded to a holder of Common Stock.
 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries, the performance by the Company of
its obligations under the Notes and the consummation by the Company and the
Subsidiaries of the transactions contemplated hereby and thereby, and the
issuance of the Securities as contemplated hereby, do not and will not (i)
violate or conflict with any provision of the Company’s Articles of
Incorporation (the “Articles”) or Bylaws (the “Bylaws”), each as amended to
date, or any Subsidiary’s comparable charter documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries’ respective properties or assets are bound,
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, or (iv) create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property or asset
of the Company or its Subsidiaries under any agreement or any commitment to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect
(other than violations pursuant to clauses (i) or (iii) (with respect to federal
and state securities laws)).  Neither the Company nor any of its Subsidiaries is
required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Securities in accordance with the terms hereof (other than
any filings, consents and approvals which may be required to be made by the
Company under applicable state and federal securities laws, rules or
regulations).  The business of the Company and its Subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity.
 
6

--------------------------------------------------------------------------------


 
(f) Commission Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act (all of the foregoing including filings incorporated by reference therein
being referred to herein as the “Commission Documents”).  At the times of their
respective filings, the Form 10-Q for the fiscal quarters ended September 30,
2007, December 31, 2007 and March 31, 2008 (collectively, the “Form 10-Q”) and
the Form 10-K for the fiscal year ended June 30, 2008 (the “Form 10-KSB”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents, and the Form 10-Q and Form 10-K did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except as set forth
on Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence
except as set forth on Schedule 2.1(g) hereto.  Neither the Company nor any
Subsidiary is party to, nor has any knowledge of, any agreement restricting the
voting or transfer of any shares of the capital stock of any Subsidiary.
 
7

--------------------------------------------------------------------------------




(h) No Material Adverse Change.  Since June 30, 2008, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(h) hereto.


(i) No Undisclosed Liabilities.  Except as disclosed on Schedule 2.1(i) hereto,
neither the Company nor any of its Subsidiaries has incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s or its Subsidiaries respective
businesses or which, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.


(j) No Undisclosed Events or Circumstances.  Since June 30, 2008, except as
disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.


(k) Indebtedness.  Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $10,000 (other than trade accounts payable incurred
in the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.


(l) Title to Assets.  Each of the Company and the Subsidiaries has good and
valid title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated on Schedule 2.1(l)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect.  Any leases of the Company and each of its Subsidiaries are
valid and subsisting and in full force and effect.
 
(m) Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth in the Commission Documents or on Schedule 2.1(m) hereto, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any officers or directors of the Company or
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------




(n) Compliance with Law.  The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except
such that, individually or in the aggregate, the noncompliance therewith could
not reasonably be expected to have a Material Adverse Effect.  The Company and
each of its Subsidiaries have all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


(o) Taxes.  The Company and each of the Subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable.  Except as disclosed on Schedule 2.1(o)
hereto or in the Commission Documents, none of the federal income tax returns of
the Company or any Subsidiary have been audited by the Internal Revenue
Service.  The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any Subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.


(p) Certain Fees.  The Company has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.


(q) Disclosure.  Except for the transactions contemplated by this Agreement, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information.  To the
best of the Company’s knowledge, neither this Agreement or the Schedules hereto
nor any other documents, certificates or instruments furnished to the Purchasers
by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
(r) Operation of Business.  Except as set forth on Schedule 2.1(r) hereto, the
Company and each of the Subsidiaries owns or possesses the rights to all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without infringement or any conflict with the
rights of others.
 
9

--------------------------------------------------------------------------------




(s) Environmental Compliance.  The Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under
any  Environmental Laws.  “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  The Company has all necessary governmental approvals
required under all Environmental Laws as necessary for the Company’s business or
the business of any of its subsidiaries.  To the best of the Company’s
knowledge, the Company and each of its subsidiaries are also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental
Laws.  Except for such instances as would not individually or in the aggregate
have a Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.


(t) Books and Records; Internal Accounting Controls.  The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company and its subsidiary maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
10

--------------------------------------------------------------------------------




(u) Material Agreements.  Except as disclosed in the Commission Documents or as
set forth on Schedule 2.1(u) hereto, or as would not be reasonably likely to
have a Material Adverse Effect, (i) the Company and each of its Subsidiaries
have performed all obligations required to be performed by them to date under
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, filed or required to be filed with the Commission (the
“Material Agreements”), (ii) neither the Company nor any of its Subsidiaries has
received any notice of default under any Material Agreement and, (iii) to the
best of the Company’s knowledge, neither the Company nor any of its Subsidiaries
is in default under any Material Agreement now in effect.
 
(v) Transactions with Affiliates.  Except as set forth on Schedule 2.1(v) hereto
or in the Commission Documents, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Subsidiary or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
Subsidiaries, or any person owning at least 5% of the outstanding capital stock
of the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.


(w) Securities Act of 1933.  The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder.  Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities.  The Company is not, and has never been,
a company described in Rule 144(i)(1) under the Securities Act, and is a
“reporting issuer” as described in Rule 144(c)(1) under the Securities
Act.   Neither the Company, nor any of its directors, officers or controlling
persons, has taken or will, in violation of applicable law, take, any action
designed to or that might reasonably be expected to cause or result in, or which
has constituted, stabilization or manipulation of the price of the Common Stock
to facilitate the sale or resale of the securities issued or issuable in
connection with the transactions contemplated hereunder.
 
11

--------------------------------------------------------------------------------




(x) Employees.  Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(x) hereto.  Except as set forth on Schedule 2.1(x)
hereto or in the Commission Documents, neither the Company nor any Subsidiary
has any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Commission
Documents that is not so disclosed.  No officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
 
(y) Absence of Certain Developments.  Except as set forth in the Commission
Documents or provided on Schedule 2.1(y) hereto, since June 30, 2008, neither
the Company nor any Subsidiary has:


(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;


(ii) borrowed any amount in excess of $100,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;


(iii) discharged or satisfied any lien or encumbrance in excess of $100,000 or
paid any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;


(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;
 
12

--------------------------------------------------------------------------------




(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;


(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;


(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;


(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;


(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) entered into any material transaction, whether or not in the ordinary course
of business;


(xi) made charitable contributions or pledges in excess of $10,000;


(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;


(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or


(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.


(z) Investment Company Act Status.  The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.


(aa) [Reserved]
 
13

--------------------------------------------------------------------------------




(bb) Independent Nature of Purchasers.  The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents.  The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. 
The Company acknowledges that it has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.  The Company acknowledges that each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
(cc) No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings.  The Company does not have any registration statement pending
before the Commission or currently under the Commission’s review and except as
set forth on Schedule 2.1(cc) hereto, since January 1, 2008, the Company has not
offered or sold any of its equity securities or debt securities convertible into
shares of Common Stock.


(dd) Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Notes in accordance
with this Agreement and the Notes, is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interest of
other stockholders of the Company.


(ee) DTC Status.   Except as set forth on Schedule 2.1(ee) hereto, the Company’s
transfer agent is a participant in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer
Program.  The name, address, telephone number, fax number, contact person and
email of the Company transfer agent is set forth on Schedule 2.1(ee) hereto.
 
14

--------------------------------------------------------------------------------




(ff) Governmental Approvals.  Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Notes, or for the
performance by the Company of its obligations under the Transaction Documents.


Section 2.2 Representations and Warranties of the Purchasers.
 
Each of the Purchasers hereby represents and warrants to the Company with
respect solely to itself and not with respect to any other Purchaser as follows
as of the date hereof and as of the Closing Date:


(a) Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b) Authorization and Power.  Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder.  The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required.  When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.


(c) Acquisition for Investment.  Each Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
distribution.  Each Purchaser does not have a present intention to sell any of
the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition.  Each Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.
 
15

--------------------------------------------------------------------------------




(d) Rule 144.  Each Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances.  Each Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.


(e) General.  Each Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.  Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.


(f) No General Solicitation.  Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.  Each
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.


(g) Accredited Investor.  Each Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.  Each Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.


(h) Certain Fees.  The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.


(i) Independent Investment.  No Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Securities.
 
16

--------------------------------------------------------------------------------


 
ARTICLE III
 
 
COVENANTS
 
The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.
 
Section 3.1 Securities Compliance.
 
The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchasers, or their respective
subsequent holders.


Section 3.2 Registration and Listing.
 
The Company shall cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all respects with its
reporting and filing obligations under the Exchange Act, to comply with all
requirements related to any registration statement registering any of the
Securities for resale, and to not take any action or file any document (whether
or not permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act.  The Company
will take all action necessary to continue the listing or trading of its Common
Stock on the OTC Bulletin Board or other Trading Market (as defined in the
Notes).  If required, the Company will promptly file the “Listing Application”
for, or in connection with, the issuance and delivery of the Conversion
Shares.   Subject to the terms of the Transaction Documents, the Company further
covenants that it will take such further action as the Purchasers may reasonably
request, all to the extent required from time to time to enable the Purchasers
to sell the Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act.  Upon the request of the Purchasers, the Company shall deliver
to the Purchasers a written certification of a duly authorized officer as to
whether it has complied with such requirements.


Section 3.3 Inspection Rights
 
Provided same would not be in violation of Regulation FD, the Company shall
permit, during normal business hours and upon reasonable request and reasonable
notice, each Purchaser or any employees, agents or representatives thereof, so
long as such Purchaser shall be obligated hereunder to purchase the Notes or
shall beneficially own any Conversion Shares, for purposes reasonably related to
such Purchaser’s interests as a stockholder, to examine the publicly available,
non-confidential records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any Subsidiary,
and to discuss the publicly available, non-confidential affairs, finances and
accounts of the Company and any Subsidiary with any of its officers,
consultants, directors, and key employees.
 
17

--------------------------------------------------------------------------------




Section 3.4 Compliance with Laws.
 
The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which would
be reasonably likely to have a Material Adverse Effect.


Section 3.5 Keeping of Records and Books of Account.
 
The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.


Section 3.6 Reporting Requirements.
 
If the Company ceases to file its periodic reports with the Commission, or if
the Commission ceases making these periodic reports available via the Internet
without charge, then the Company shall furnish the following to each Purchaser
so long as such Purchaser shall be obligated hereunder to purchase the
Securities or shall beneficially own Securities:


(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is or would have been required to be filed with the
Commission;


(b) Annual Reports filed with the Commission on Form 10-KSB as soon as practical
after the document is or would have been required to be filed with the
Commission; and


(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.


Section 3.7 Other Agreements.
 
The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair the right or ability to perform of the
Company or any Subsidiary under any Transaction Document.  If the Company shall
create any subsidiary after the date hereof (it being understood that such
creating is permitted only in accordance with the terms of the Transaction
Documents), such subsidiary shall execute a guarantee in substantially the form
of the Guarantee.
 
18

--------------------------------------------------------------------------------




Section 3.8 Use of Proceeds.


The proceeds from the sale of the Securities hereunder shall be used for general
working capital.   In no event shall the proceeds be used to redeem any Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
or to settle any outstanding litigation.


Section 3.9 Reporting Status.


So long as a Purchaser beneficially owns any of the Securities, the Company
shall timely file all reports required to be filed with the Commission pursuant
to the Exchange Act and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.


Section 3.10 Disclosure of Transaction.
 
The Company shall issue a press release describing the material terms of the
transactions contemplated hereby (the “Press Release”) on the day of the Closing
but in no event later than one hour after the Closing; provided, however, that
if such Closing occurs after 4:00 P.M. Eastern Time on any Trading Day, the
Company shall issue the Press Release no later than 9:00 A.M. Eastern Time on
the first Trading Day following the Closing Date.  The Company shall also file
with the Commission a Current Report on Form 8-K (the “Form 8-K”) describing the
material terms of the transactions contemplated hereby as soon as practicable
following the Closing Date but in no event more than four (4) Trading Days
following the Closing Date, which Press Release and Form 8-K shall be subject to
prior review and comment by the Purchasers.  “Trading Day” means any day during
which the principal exchange on which the Common Stock is traded shall be open
for trading.


Section 3.11 Disclosure of Material Information.
 
The Company covenants and agrees that neither it nor any other person acting on
its behalf has provided or will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.  In the event of a breach of the foregoing covenant by the Company, or
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information in a Form 8-K within four (4) Business Days of the date
that it discloses such information to any Purchaser.  In the event that the
Company discloses any material, non-public information to a Purchaser and fails
to publicly file a Form 8-K in accordance with the above, a Purchaser shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  No Purchaser shall have
any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure.
 
19

--------------------------------------------------------------------------------




Section 3.12 Pledge of Securities.
 
The Company acknowledges that the Securities may be pledged by a Purchaser in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Purchaser effecting a pledge of the Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document;
provided that a Purchaser and its pledgee shall be required to comply with the
provisions of Article V hereof in order to effect a sale, transfer or assignment
of Securities to such pledgee. At the Purchasers’ expense, the Company hereby
agrees to execute and deliver such documentation as a pledgee of the Securities
may reasonably request in connection with a pledge of the Securities to such
pledgee by a Purchaser.


Section 3.13 Amendments.  
 
The Company shall not amend or waive any provision of the Articles or Bylaws of
the Company in any way that would adversely affect exercise rights, voting
rights, conversion rights, prepayment rights or redemption rights of the holder
of the Notes.


Section 3.14 Distributions.
 
So long as any Notes remain outstanding, the Company agrees that it shall not,
and shall not permit any Subsidiary to, (i) declare or pay any dividends or make
any distributions to any holder(s) of Common Stock (or security convertible into
or exercisable for Common Stock) or (ii) purchase or otherwise acquire for
value, directly or indirectly, any Common Stock or other equity security of the
Company.


Section 3.15 Reservation of Shares.
 
So long as any of the Notes remain outstanding, on and after the Amendment Date,
the Company shall take all action necessary to at all times have authorized and
reserved for the purpose of issuance, one hundred twenty percent (120%) of the
aggregate number of shares of Common Stock needed to provide for the issuance of
the Conversion Shares.


Section 3.16 Transfer Agent Instructions.  
 
The Company shall issue irrevocable instructions to its transfer agent, and any
subsequent transfer agent, to issue certificates, registered in the name of each
Purchaser or its respective nominee(s), for the Conversion Shares in such
amounts as specified from time to time by each Purchaser to the Company upon
conversion of the Notes in the form of Exhibit G attached hereto (the
“Irrevocable Transfer Agent Instructions”).   The Company warrants that the
Conversion Shares shall otherwise be freely transferable on the books and
records of the Company, subject to the requirements of applicable law.  Nothing
in this Section 3.16 shall affect in any way each Purchaser’s obligations and
agreements set forth in Section 5.1 to comply with all applicable prospectus
delivery requirements, if any, or other exemption from registration upon resale
of the Conversion Shares.  If a Purchaser provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Conversion Shares may be made without registration
under the Securities Act or the Purchaser provides the Company with reasonable
assurances that the Conversion Shares can be sold pursuant to Rule 144 without
any restriction as to the number of securities acquired as of a particular date
that can then be immediately sold, the Company shall permit the transfer, and,
in the case of the Conversion Shares, promptly instruct its transfer agent to
issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations under this Section 3.16 will
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transaction contemplated hereby.  Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.16 will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.16, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
20

--------------------------------------------------------------------------------




Section 3.17 Opinions. 
 
The Company will provide, at the Company’s expense, such legal opinions in the
future as are reasonably necessary for the issuance and resale of the Common
Stock issuable upon conversion of the Notes pursuant to an effective
registration statement, Rule 144 or an exemption from registration.  In the
event that Common Stock is sold in a manner that complies with an exemption from
registration, the Company will promptly instruct its counsel (at its expense) to
issue to the transfer agent an opinion permitting removal of the legend
(indefinitely, if more than one year has elapsed from the Closing Date, or to
permit sale of the shares if pursuant to the other provisions of Rule 144).


Section 3.18 Acquisition of Assets.
 
In the event the Company or any Subsidiary acquires any assets or other
properties, such assets or properties shall constitute a part of the Collateral
(as defined in the Security Agreement) and the Company shall take all action
necessary to perfect the Purchasers’ security interest in such assets or
properties pursuant to the Security Agreement.


Section 3.19 Subsequent Financings.
 
21

--------------------------------------------------------------------------------


 
(a) For so long as the Notes remain outstanding, the Company covenants and
agrees to promptly notify (in no event later than five (5) days after making or
receiving an applicable offer) in writing (a “Rights Notice”) the Purchasers of
the terms and conditions of any proposed offer or sale to, or exchange with (or
other type of distribution to) any third party  (a “Subsequent Financing”), of
Common Stock or any securities convertible, exercisable or exchangeable into
Common Stock, including convertible debt securities (collectively, the
“Financing Securities”).  The Rights Notice shall describe, in reasonable
detail, the proposed Subsequent Financing, the names and investment amounts of
all investors participating in the Subsequent Financing, the proposed closing
date of the Subsequent Financing, which shall be within ten (10) calendar days
from the date of the Rights Notice, and all of the terms and conditions thereof
and proposed definitive documentation to be entered into in connection
therewith.  The Rights Notice shall provide each Purchaser an option (the
“Rights Option”) during the three (3) Trading Days following delivery of the
Rights Notice (the “Option Period”) to inform the Company whether such Purchaser
will purchase securities in such Subsequent Financing, up to its pro rata
portion (as described below) of the securities being offered in such Subsequent
Financing on the same, absolute terms and conditions as contemplated by such
Subsequent Financing.  If any Purchaser elects not to participate in such
Subsequent Financing, the other Purchasers may participate on a pro-rata
basis.  For purposes of this Section, all references to “pro rata” means, for
any Purchaser electing to participate in such Subsequent Financing, the
percentage obtained by dividing (x) the principal amount of the Notes purchased
by such Purchaser at the Closing by (y) the total principal amount of all of the
Notes purchased by all of the participating Purchasers at the Closing.  Delivery
of any Rights Notice constitutes a representation and warranty by the Company
that there are no other material terms and conditions, arrangements, agreements
or otherwise except for those disclosed in the Rights Notice, to provide
additional compensation to any party participating in any proposed Subsequent
Financing, including, but not limited to, additional compensation based on
changes in the Purchase Price or any type of reset or adjustment of a purchase
or conversion price or to issue additional securities at any time after the
closing date of a Subsequent Financing.  If the Company does not receive notice
of exercise of the Rights Option from the Purchasers within the Option Period,
the Company shall have the right to close the Subsequent Financing on the
scheduled closing date with a third party; provided that all of the material
terms and conditions of the closing are substantially the same as those provided
to the Purchasers in the Rights Notice.  If the closing of the proposed
Subsequent Financing does not occur on that date, any closing of the
contemplated Subsequent Financing or any other Subsequent Financing shall be
subject to all of the provisions of this Section 3.19(a), including, without
limitation, the delivery of a new Rights Notice.  The provisions of this Section
3.19(a) shall not apply to issuances of securities in a Permitted Financing or
with respect to any Purchaser that holds less than 10% of the Notes issued to it
upon the Closing.
 
(b) For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing.  A “Permitted
Financing” shall mean any financing described in Section 3.5(c) of the Notes as
in effect on the date hereof.


(c) So long as the Notes are outstanding, if the Company enters into any
Subsequent Financing on terms more favorable than the terms governing the Notes,
then each Purchaser in its sole discretion may exchange its Note, valued at
their stated value, together with accrued but unpaid interest (which interest
payments shall be payable, at the sole option of such Purchaser, in cash or in
the form of the new securities to be issued in the Subsequent Financing), for
the securities issued or to be issued in the Subsequent Financing.  The Company
covenants and agrees to promptly notify in writing the Purchasers of the terms
and conditions of any such proposed Subsequent Financing.
 
22

--------------------------------------------------------------------------------




Section 3.20 Variable Rate Securities.
 
For so long as any Notes have not been paid in full or converted in full,
notwithstanding whether or not an issuance of securities is an Permitted
Financing, the Company shall not issue or sell, or agree to issue or sell
Variable Equity Securities (as defined below) (the “Variable Equity Securities
Lock-Up”), without obtaining the prior written approval of each of the
Purchasers, with the exception of any such agreements or transactions that (x)
exist as of the date hereof and (y) are not amended or modified after the date
hereof.  For purposes hereof, the following shall be collectively referred to
herein as, the “Variable Equity Securities”: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required to or has
the option to (or the investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock (whether
or not such payments in stock are subject to certain equity conditions), or (C)
any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula (each, an “Equity Line” transaction).   It is
expressly agreed and understood that the Variable Equity Securities Lock-Up
shall apply in respect of a Permitted Financing and that no issuance of Variable
Equity Securities shall be a Permitted Financing.


Section 3.21 Registration Rights.
 
If the Company shall determine to prepare and file with the Commission a
registration statement (a “Registration Statement”) relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act), or their then equivalents, relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Purchasers a written notice of
such determination and, if within ten days after the date of such notice, a
Purchaser shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Conversion Shares as such
Purchaser requests to be registered so long as such Conversion Shares are
proposed to be disposed in the same manner as those set forth in the
Registration Statement; provided, however, that if the number of Conversion
Shares offered for participation in the proposed offering is greater than, in
the reasonable opinion of the managing underwriter (if any) of the proposed
offering, can be accommodated without adversely affecting the proposed offering,
then the number of shares of Common Stock included in such registration shall be
subject to reduction to a number deemed satisfactory by the managing
underwriter, which reduction shall be allocated pro rata among all parties
offering securities pursuant to such Registration Statement.  The Company shall
use its best efforts to cause any Registration Statement to be declared
effective by the Commission as promptly as is possible following it being filed
with the Commission and to remain effective until all Conversion Shares subject
thereto have been sold or may be sold without limitations as to volume or the
availability of current public information under Rule 144.  All fees and
expenses incident to the performance of or compliance with this Section 3.21 by
the Company shall be borne by the Company whether or not any Conversion Shares
are sold pursuant to the Registration Statement.  The Company shall indemnify
and hold harmless each Purchaser, the officers, directors, members, partners,
agents, brokers, investment advisors and employees of each of them, each person
who controls each Purchaser (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act), and the officers, directors, members,
shareholders, partners, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to (1) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus included
therein or any form of prospectus or in any amendment or supplement thereto or
in any preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any prospectus or form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Section 3.21, except, with respect to a Purchaser, to the
extent, but only to the extent, that such untrue statements or omissions
referred to in (1) above are based solely upon information regarding such
Purchaser furnished in writing to the Company by such Purchaser expressly for
use therein.
 
23

--------------------------------------------------------------------------------


 
ARTICLE IV
 
 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.
 
The obligation hereunder of the Company to close and issue and sell the
Securities to the Purchasers at the Closing is subject to the satisfaction or
waiver, at or before the Closing of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.


(a) Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.


(b) Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.


24

--------------------------------------------------------------------------------




(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.


(d) Delivery of Purchase Price.
The Purchase Price for the Securities shall have been delivered to the Company
on the Closing Date.


(e) Delivery of Transaction Documents.  The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.


Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.
 
The obligation hereunder of the Purchasers to purchase the Securities and
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below.  These conditions are for the Purchasers’ sole benefit and may be
waived by the Purchasers at any time in their sole discretion.


(a) Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.


(b) Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.


(c) No Suspension, Etc.  Trading in the Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board, and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the judgment of such Purchaser, makes it
impracticable or inadvisable to purchase the Securities.


(d) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
25

--------------------------------------------------------------------------------




(e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.


(f) Opinion of Counsel.  The Purchasers shall have received an opinion of
counsel to the Company, dated the date of the Closing, substantially in the form
of Exhibit H hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.


(g) Notes; Guarantees.  At or prior to the Closing, the Company shall have
delivered to the Purchasers the Notes (in such denominations as each Purchaser
may request), and the Subsidiaries shall have delivered the Guarantees.


(h) Secretary’s Certificate.  The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.


(i) Officer’s Certificate.  On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of the Closing Date, confirming the accuracy of
the Company’s representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (a)-(e) and (k) of this Section 4.2 as of the Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the knowledge of the executive
officer after due inquiry).


(j) Material Adverse Effect.  No Material Adverse Effect shall have occurred.
Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit J attached hereto, shall have been delivered to and executed
by the Company’s transfer agent, and delivered to the Lead Purchaser’s counsel
to be held in escrow pending the Closing.
 
(k) Security Agreement.  At the Closing, the Company shall have executed and
delivered the Security Agreement and the IP Security Agreement to each
Purchaser.


(l) UCC Financing Statements.  The Company and the Subsidiaries shall have
authorized the filing of all UCC financing statements in form and substance
satisfactory to the Purchasers at the appropriate offices to create a valid and
perfected security interest in the Collateral (as defined in the Security
Agreement), which filings are to be made promptly following Closing.
 
26

--------------------------------------------------------------------------------


 
ARTICLE V
 
 
CERTIFICATE LEGEND
 
Section 5.1 Legend.
 
Each certificate representing the Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR URIGEN PHARMACEUTICALS, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to issue or reissue certificates representing any of the
Conversion Shares, without the legend set forth above if at such time, prior to
making any transfer of any such Conversion Shares, such holder thereof shall
give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request, and (x) such
Conversion Shares have been registered for sale under the Securities Act and the
holder is selling such shares and is complying with its prospectus delivery
requirement under the Securities Act, (y) the holder is selling such Conversion
Shares in compliance with the provisions of Rule 144 or (z) the provisions of
paragraph (b)(1)(i) of Rule 144 apply to such Shares.
 
 
ARTICLE VI
 
 
INDEMNIFICATION
 
Section 6.1 General Indemnity.
 
The Company agrees to indemnify and hold harmless the Purchasers (and their
respective directors, officers, affiliates, agents, successors and assigns) from
and against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchasers as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein.


Section 6.2 Indemnification Procedure.
 
27

--------------------------------------------------------------------------------


 
Any party entitled to indemnification under this Article VI (an “indemnified
party”) will give written notice to the indemnifying party of any matter giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Article VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim (in which case the indemnifying party shall be
responsible for the reasonable fees and expenses of one separate counsel for the
indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  In the event that the indemnifying party
advises an indemnified party that it will contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim.  In any event, unless and
until the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense.  The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this Article VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
28

--------------------------------------------------------------------------------


 
ARTICLE VII
 
 
MISCELLANEOUS
 
Section 7.1 Fees and Expenses.
 
Each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement; provided, however, that the Company shall pay all actual
attorneys’ fees and expenses (including disbursements and out-of-pocket
expenses) incurred by the Lead Purchasers in connection with (i) the
preparation, negotiation, execution and delivery of the Transaction Documents
and the transactions contemplated thereunder, which payment shall be made at
Closing and shall not exceed $7,000 (plus disbursements and out-of-pocket
expenses) (which payment may be withheld from the amount delivered to the
Company by the Lead Purchaser on Closing), and (ii) any amendments,
modifications or waivers of this Agreement or any of the other Transaction
Documents.  In addition, the Company shall pay all reasonable fees and expenses
incurred by the Purchasers in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys’ fees and expenses.


Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.


(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue.  The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York.  The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law.  The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party.  The parties hereby
waive all rights to a trial by jury.


Section 7.3 Entire Agreement; Amendment.
 
This Agreement and the Transaction Documents contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the other Transaction Documents,
neither the Company nor any Purchaser make any representation, warranty,
covenant or undertaking with respect to such matters, and they supersede all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein.  No provision of this Agreement may be waived or
amended other than by a written instrument signed by the Company and the
Purchasers holding at least a majority of the principal amount of the Notes then
held by the Purchasers.  Any amendment or waiver effected in accordance with
this Section 7.3 shall be binding upon each Purchaser (and their permitted
assigns) and the Company.
 
29

--------------------------------------------------------------------------------




Section 7.4 Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 

If to the Company: Urigen Pharmaceuticals, Inc.     27 Maiden Lane, Suite 595  
  San Francisco, California 94108     Tel. No.: (650) 259-0239     Fax No.:
(650) 259-0901 and (866) 816-1107        
with copies (which copies
shall not constitute notice
to the Company) to:  
Sichenzia Ross Friedman Ference LLP     61 Broadway, 32nd Floor     New York,
New York 10006     Tel:  (212) 930-9700     Fax: (212) 930-9725         If to
any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:
        Shane W. McCormack, Esq.     Burak Anderson & Melloni, PLC     30 Main
Street, PO Box 787     Burlington, VT 05402-0787     Tel:  (802) 862-0500    
Fax: (802) 862-8176  

 
30

--------------------------------------------------------------------------------


 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 7.5 Waivers.
 
No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  This provision constitutes a separate
right granted to each Purchaser by the Company and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.


Section 7.6 Headings.
 
The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.


Section 7.7 Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.  After the Closing, the assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement.  The Purchasers may assign the Securities and its
rights under this Agreement and the other Transaction Documents and any other
rights hereto and thereto without the consent of the Company.


Section 7.8 No Third Party Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.


Section 7.9 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
31

--------------------------------------------------------------------------------




Section 7.10 Survival.
 
The representations and warranties of the Company and the Purchasers shall
survive the execution and delivery hereof and the Closing until the third
anniversary of the Closing Date, except the agreements and covenants set forth
in Articles I, III, V, VI and VII of this Agreement shall survive the execution
and delivery hereof and such Closing hereunder.


Section 7.11 Counterparts.
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.


Section 7.12 Publicity.
 
The Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Purchasers without the consent of the Purchasers,
which consent shall not be unreasonably withheld or delayed, or unless and until
such disclosure is required by law, rule or applicable regulation, and then only
to the extent of such requirement.


Section 7.13 Severability.
 
The provisions of this Agreement are severable and, in the event that any court
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and this Agreement shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of such
provision, had never been contained herein, so that such provisions would be
valid, legal and enforceable to the maximum extent possible.


Section 7.14 Further Assurances.
 
From and after the date of this Agreement, upon the request of the Purchasers or
the Company, the Company and each Purchaser shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement and the other Transaction Documents


Section 7.15 Collateral Agent.
 
(a) Appointment.  Each Purchaser hereby appoints the Lead Purchaser as the
Collateral Agent under the Security Agreement, the IP Security Agreement and any
related agreements granting to the Agent or the Purchasers a security interest
to secure the Company’s obligations under the Transaction Documents
(collectively, the “Security Documents”) and each Purchaser authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Security Documents as are delegated to the Collateral Agent
under such agreements and to exercise such powers as are reasonably incidental
thereto.  Without limiting the foregoing, each Secured Party hereby authorizes
the Collateral Agent to execute and deliver, and to perform its obligations
under, each of the documents to which the Collateral Agent is a party relating
to security for the obligations under the Notes, to exercise all rights, powers
and remedies that the Collateral Agent may have under such Security Documents
and, in the case of the Security Documents, to act as agent for the Purchasers
under such Transaction Documents.
 
32

--------------------------------------------------------------------------------




(b) Instructions of Purchasers.  The Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Purchasers holding at least 51% of the
aggregate amount of the Notes then outstanding, and such instructions shall be
binding upon all Purchasers; provided, however, that the Collateral Agent shall
not be required to take any action that (i) the Collateral Agent in good faith
believes exposes it to personal liability unless the Collateral Agent receives
an indemnification satisfactory to it from the Purchasers with respect to such
action or (ii) is contrary to this Agreement or applicable law.


(c) Duties are Administrative in Nature.  In performing its functions and duties
under the Security Documents and the other documents required to be executed or
delivered in connection therewith, the Collateral Agent is acting solely on
behalf of the Purchasers and its duties are entirely administrative in
nature.  The Collateral Agent does not assume and shall not be deemed to have
assumed any obligation other than as expressly set forth herein.  The Collateral
Agent may perform any of its duties under any Security Document by or through
its agents or employees.


(d) No Liability.  None of the Collateral Agent, any of its affiliates or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it, him, her or them under or in
connection with the Security Documents, except for its, his, her or their own
gross negligence or willful misconduct.


(e) Investigation.  Each Secured Party acknowledges that it shall, independently
and without reliance upon the Collateral Agent or any other Secured Party
conduct its own independent investigation of the financial condition and affairs
of the Company and its Subsidiaries in connection with the issuance of the
Securities.  Each Secured Party also acknowledges that it shall, independently
and without reliance upon the Collateral Agent or any other Secured Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and other Transaction Documents.


(f) Indemnification.  Each Purchaser agrees to indemnify the Collateral Agent
and each of its affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Company),
from any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Collateral Agent or any of its affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of the Security
Documents or any action taken or omitted by the Collateral Agent under the
Security Documents or the document related thereto; provided, however, that no
Purchaser shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Collateral Agent’s or such Affiliate’s gross
negligence or willful misconduct.
 
33

--------------------------------------------------------------------------------




(g) Resignation.                                The Collateral Agent may resign
at any time by giving written notice thereof to the Purchasers and the
Company.  Upon any such resignation, the Purchasers shall have the right to
appoint a successor Collateral Agent.  If no successor Collateral Agent shall
have been so appointed by the Purchasers, and shall have accepted such
appointment, within 30 days after the retiring Collateral Agent’s giving of
notice of resignation, then the retiring Collateral Agent may, on behalf of the
Purchasers, appoint a successor Collateral Agent, selected from among the
Purchasers.  Upon the acceptance of any appointment as Collateral Agent by a
successor Collateral Agent, such successor Collateral Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement, the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.  Prior to any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the retiring Collateral Agent shall take such action as may be
reasonably necessary to assign to the successor Collateral Agent its rights as
Collateral Agent under the Transaction Documents.  After such resignation, the
retiring Collateral Agent shall continue to have the benefit of this Agreement
as to any actions taken or omitted to be taken by it while it was Collateral
Agent under this Agreement, the Security Documents and any other documents
required to be executed or delivered in connection therewith.


(h) Binding.  Each Purchaser agrees that any action taken by the Collateral
Agent in accordance with the provisions of this Agreement or of the other
document relating thereto, and the exercise by the Collateral Agent or the
Purchasers of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Purchasers.


(i) Releases.  Each of the Purchasers hereby directs, in accordance with the
terms hereof, the Collateral Agent to release (or in the case of clause (ii)
below, release or subordinate) any Lien held by the Collateral Agent for the
benefit of the Purchasers against any of the following: (i) all of the
Collateral upon payment and satisfaction in full of all obligations under the
Notes and all other obligations under the Transaction Documents that the
Collateral Agent has been notified in writing are then due and payable; (ii) any
assets that are subject to a Lien; and (iii) any part of the Collateral sold or
disposed of by the Company or any Subsidiary if such sale or disposition is
permitted by this Agreement and the other Transaction Documents (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement and the other Transaction Documents).  Each of the Purchasers hereby
directs the Collateral Agent to execute and deliver or file such termination and
partial release statements and do such other things as are necessary to release
Liens to be released pursuant to this Section 7.15 promptly upon the
effectiveness of any such release.
 
34

--------------------------------------------------------------------------------




Section 7.16 Representation of Lead Purchaser.
 
It is acknowledged by each Purchaser that the Lead Purchaser has retained Burak
Anderson & Melloni, PLC to act as its counsel in connection with the
transactions contemplated by the Transaction Documents and that Burak Anderson &
Melloni, PLC has not acted as counsel for any Purchaser, other than the Lead
Purchaser, in connection with the transactions contemplated by the Transaction
Documents and that none of such Purchasers has the status of a client for
conflict of interest or any other purposes as a result thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.
 
 

 
URIGEN PHARMACEUTICALS, INC.
         
 
By:
/s/ William J. Garner, M.D       Name: William J. Garner, M.D.       Title:
Chief Executive Officer          


  PLATINUM-MONTAUR LIFE SCIENCES, LLC            
By:
/s/ Michael M. Goldberg       Name:  Michael M. Goldberg       Title:  Portfolio
Manager          



 
36

--------------------------------------------------------------------------------




EXHIBIT A
LIST OF PURCHASERS




 
Names and Addresses of Purchasers
 
Investment Amount and Principal Amount of Notes Purchased
Platinum-Montaur Life Sciences, LLC
152 West 57th Street, 54th Floor, New York, NY 10019
 
$257,000 Investment
   
$257,000 Principal Amount of Note (Legal Fees of $7,000 to be deducted from
amount wired to Company at Closing)
                       

 
 

 
37

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF 10% NOTE
 
 
 
 
 
 
 

 
38

--------------------------------------------------------------------------------


 
EXHIBIT C
FORM OF SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 

 
39

--------------------------------------------------------------------------------


 
EXHIBIT D
FORM OF IP SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF GUARANTEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
41

--------------------------------------------------------------------------------


 
EXHIBIT F
FORM OF OFFICER’S CERTIFICATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
42

--------------------------------------------------------------------------------


 
EXHIBIT G
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43

--------------------------------------------------------------------------------


 
 
EXHIBIT H
OPINION OF COUNSEL TO COMPANY





































 
44

--------------------------------------------------------------------------------




SCHEDULES


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
45
